MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) January *2328, 2008 order denying petitioner’s fourth motion to reopen removal proceedings.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). In this case, the BIA did not abuse its discretion in denying petitioner’s fourth motion to reopen as time and number barred, when petitioner filed the motion on October 23, 2007, more than 45 months after the BIA’s December 9, 2003 decision dismissing his appeal.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.